PER CURIAM.
This matter is before the Court on Petition for Approval of Unconditional Guilty Plea as to violations of The Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A), 2-110(A)(2), 6-101(A)(3) and 7-101(A)(2). We approve the Petition, and we hereby reprimand Respondent, Guillermo Farinas, for these violations. The publication of this order in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $360.00 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ENGLAND and ALDERMAN, JJ., concur.